ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_03_EN.txt. 35

SEPARATE OPINION OF SIR HERSCH LAUTERPACHT

While I am in general agreement with the Opinion of the Court,
I have concurred in it subject to reservations both with regard to
the scope of the operative part of the Opinion and the reasons
adduced in support of it. Moreover, I feel it my duty to elaborate
in more detail certain questions relating to the main problem
confronting the Court.

I

There arises in the present case a preliminary issue which is to
a large extent responsible for the division of the Court and which is
connected in a significant manner with the exercise of its advisory
function.

The request for the present Advisory Opinion of the Court is
stated in apparently general terms. It runs as follows: “Is it
consistent with the Advisory Opinion of the International Court of
Justice of 11 July 1950 for the Committee on South West Africa,
established by General Assembly Resolution 749 A (VIII) of
28 November 1953, to grant oral hearings to petitioners on matters
relating to the territory of South West Africa ?” Thus put, the
question does not seem to refer to any specific situation. In view
of this, it has been suggested—a suggestion to which the Court,
rightly in my view, has declined to accede—that the reply of the
Court must be of a general character unrelated to the events and
providing no answer to the difficulty which underlay the request
for the Opinion. Yet it is clear from the documents transmitted to
the Court by the Secretary-General that in asking the Court for
an Opinion on the question whether oral hearings of petitioners on
matters relating to the territory of South West Africa are consistent
with the Opinion of the Court of 11 July 1950, the General Assembly
was referring not to this question in general but to one aspect of
that question as it results from a particular situation. The gist of
that situation is that, while the General Assembly has with prac-
tical unanimity approved the Opinion of the Court of 11 July
1950, the Union of South Africa has declined to accept it as express-
ing the correct legal position and that it has refused to comply
with its principal obligations in respect of the supervision of the
legal régime of the mandated territory of South West Africa as
ascertained by the Court in its Opinion of 11 July 1950. In partic-
ular, it has declined to provide the supervising authority with
annual reports and to lend its assistance by forwarding, comment-
ing upon, or participating in the examination of written petitions
16
36 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

submitted to the Committee on South West Africa. It is on account
of that situation that the Court has been requested to give the
present Advisory Opinion. So far as I am aware, no suggestion has
been made from any quarter that the Committee on South West
Africa is or should be entitled to grant oral hearings even if the
Union of South Africa fulfils her obligations as Mandatory in the
matter of annual reports and petitions. It cannot be reasonably
assumed that in framing its request the General Assembly intended
no more than to obtain the confirmation of a proposition which has
not been disputed and which is not at issue. The General Assembly
could not have intended to confine the task of the Court to an
academic exercise not requiring any notable display of judicial
effort.

This being so, the Court cannot answer the question put to it
without direct reference to a situation of which a complete picture
is presented in the documents which have been sent to it by the
Secretary-General and of which it must also otherwise take judicial
notice. Moreover, that particular situation is set out in the very
terms of the request for an Advisory Opinion. The request expressly
refers to Resolution 749 A (VIII) of 28 November 1953 which, in
its recitals, includes an account of the attitude adopted by the
Union of South Africa. Even if the Court were to ignore the official
documents, minutes and reports submitted to it by the Secretary-
General, the wording of the request, in embodying Resolution
749 A (VIII), must be held to give, in considerable detail, a picture
of the problem confronting the General Assembly. It is clear, there-
fore, that there is no warrant in the present case for extracting from
the wording of the request for the Opinion of the Court all possible
element of generality and abstraction with the object of producing
an answer which is entirely academic in character.

There occurs in the Advisory Opinion of 28 May 1948 on the
Conditions of Admission of a State to Membership in the United
Nations a passage which, when read in isolation, seems to give
support to a view contrary to that here advanced. In that case the
Court said: “It is the duty of the Court to envisage the question
submitted to it only in the abstract form which has been given to it ;
nothing which is said in the present opinion refers, either directly
or indirectly, to concrete cases‘ or to particular circumstances.”
(I.C. J. Reports 1947-1948, p. 61.) That passage seems to lend colour
to the suggestion that the Court ought also in the present case to
answer the question put to it without reference to the circumstances
which prompted the General Assembly to make the request. However,
on reading the relevant paragraph as a whole it is clear that the
passage quoted is not germane to the present issue. The Court was
on that occasion concerned with the objection that “the question
put [to it] must be regarded as a political one and that, for this
reason, it falls outside the jurisdiction of the Court”. The Court
rejected that contention on the ground that it “cannot attribute a

17
37 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

political character to a request which, framed in abstract terms,
invites it to undertake an essentially judicial task, the interpretation
of a treaty provision” and that “‘it is not concerned with the motives
which may have inspired this request, nor with the considerations
which, in the concrete cases submitted for examination to the
Security Council, formed the subject of the exchange of views
which took place in that body”’. There followed the sentence quoted
at the beginning of this paragraph. It will thus be seen from this
bare recital that the passage in question is not relevant to the issue
now before the Court.

At the same time, while I am in agreement with the present Opin-
ion of the Court as to this aspect of the matter, I do not consider
that the question put to it by the General Assembly can accurately
be answered by way of a simple affirmative. The difficulty arises from
the fact that the General Assembly, although actually desirous of an
answer of the Court bearing upon a specific situation, cast its
request in an apparently general form unrelated to that situation.
This being so, a bare affirmative answer does not seem to me to meet
the exigencies of the case. It is a matter of common experience that
a mere affirmation or a mere denial of a question does not necessarily
result in a close approximation to truth. The previous practice of
the Court supplies authority for the proposition that the Court
enjoys considerable latitude in construing the question put to it
or in formulating t+. enswer in such a manner as to make its advisory
function effective and useful. Thus, for instance, in the Jaworzina
case (Series B, No. 8, p. 50) the Court amplified the question sub-
mitted to the Court. Although the request for an Advisory Opinion
in that case seemed to be confined to the frontier region of Spisz,
the Court came to the conclusion that it must express an opinion on
the other parts of the frontier in so far as the delimitation of the
frontiers in the entire region may be interdependent. In the case
concerning the Competence of the International Labour Organisation,
it restated and limited the question put to it (Series B, No. 3, p. 59).
In the Advisory Opinion on the Interpretation of the Greco- Turkish
Agreement, the Court held that as the request for its Opinion did not
state exactly the question upon which the Opinion was sought, “it is
essential that it should determine what this question is and formulate
an exact statement of it” (Series B, No. 16, p. 14). In the field of
the contentious procedure the previous jurisprudence of the Court as
formulated in its Judgment No. 1x1 on the Interpretation of Judg-
ments Nos. 7 & 8 (pp. 15, 16) contains authority for the proposition
that the Court, for the purpose of the interpretation of its Judgments
—a matter of some importance for the purposes of the present
Advisory Opinion designed to interpret a previous Opinion—does
not consider itself as bound simply to reply ‘“‘yes” or “no” to the
propositions formulated by the parties and that “it cannot be
bound by formulae chosen by the Parties concerned, but must be
able to take an unhampered decision”.

18
38 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

Undoubtedly it is desirable that the request for an Advisory
Opinion should not, through excess of brevity, make it necessary
for the Court to go outside the question as formulated. Reference
may be made in this connection to suggestions bearing upon
possible developments in the procedure followed by the General
Assembly in making requests for an Advisory Opinion of the
Court (see Sir Gerald Fitzmaurice in Transactions of Grotius
Society, 38 (1952), p. 139). However, the absence of the requisite
degree of precision or elaboration in the wording of the request
does not absolve the Court of the duty to give an effective and
accurate answer in conformity with the true purpose of its
advisory function. For these reasons I consider that, having
regard to the apparently general form in which the request for
the Opinion is framed, the Opinion of the Court in the present
case could not properly be couched in terms of “‘yes” or “no”
but ought to have been given in relation both to the specific
situation underlying the request for the Advisory Opinion and to
the powers of the Committee on South West Africa irrespective
of that situation. An answer which concentrates on only one of
these two aspects may well be such as either to ignore the true
issue before the Court or to open the other for yet another inter-
pretative Opinion.

It may be convenient’if, in order to illustrate the above aspect
of the present Separate Opinion, I reverse the customary order
and give my own version as to what ought to be the answer of
the Court in the present case:

(1) It may or may not be consistent with the Advisory Opinion
of 11 July 1950 for the Committee on South West Africa to
grant oral hearings to petitioners on matters relating to the
territory of South West Africa.

(2) In circumstances in which there is present the requisite co-
operation on the part of the Mandatory complying with his
obligation to send reports and transmit petitions to the super-
vising authority as envisaged in the Opinion of 11 July 1950,
it is not consistent with that Opinion to grant oral hearings
to petitioners.

(3) It is consistent with the Advisory Opinion of 11 July 1950
for the Committee on South West Africa to grant oral hearings
to petitioners from that territory whenever, and so long as,
owing to the absence of such co-operation on the part of the
Mandatory, the Committee feels constrained, in order to fulfil
the duty entrusted to it by the General Assembly, to use
sources of information other than those which would be nor-
mally available to it if the Mandatory were willing to assist
the Committee in obtaining information in accordance with
the procedure as it existed under the League of Nations.

19
39 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

It will be seen that on the main issue, as formulated under
(3), my view is substantially identical with that of the operative
part of the Opinion of the Court. I differ from it inasmuch, in
consequence of the generality of its answer, the latter may be
interpreted as meaning that the Committee on South West Africa
is entitled to grant oral hearings even if there is present the neces-
sary co-operation on the part of the Union of South Africa. Any
such finding would, in my view, be unwarranted and inconsistent
with the Opinion of 11 July 1950.

Il

I now propose to examine the main substantive question which is
relevant to the answer of the Court, namely, whether oral hearings
are consistent with that qualifying clause of its Opinion of 11 July
1950 which laid down that “the degree of supervision to be exer-
cised by the General Assembly should not ... exceed that which
applied under the Mandates System, and should conform as far as
possible to the procedure followed in this respect by the Council of
the League of Nations”. That qualifying clause was in the nature
of an elaboration—a necessary elaboration—of the governing consi-
deration which underlay that Opinion, namely, that in the absence
of a new arrangement agreed to by the Union of South Africa her
obligations and her position in the matter of supervision were, in
principle, to continue unaltered. No other object can properly be
attributed to that qualifying clause. In particular, no intention can
reasonably be imputed to the Court to crystallize in absolute terms
and in every detail the degree of supervision and the procedure
obtaining under the Mandates System. The object was to preserve
the degree and the procedure of supervision not:as an end in itself
or because of any immutable virtue inherent in it, but merely as
a means of obviating an extension or diminution of the obligations
of the Union of South Africa as a Mandatory. If, as I believe to be
the case, the grant of oral hearings does not, upon examination of
the entire position ensuing from the attitude of the Union of South
Africa, result in any addition to its obligations, then the issue of
crystallizing the degree and procedure of supervision cannot pro-
perly be deemed to arise.

So far as the language of the above-mentioned qualifying clause
is concerned, I have come to the conclusion that normally, i.e., so
long as there are available the regular sources of information
through annual reports and petitions transmitted by the Union of
South Africa in accordance with the Opinion of 11 July 1950, the
grant of oral hearings to petitioners would exceed the degree of
supervision which applied during the Mandates System and that it
would not conform to the procedure followed in this respect, i.e., in
the matter of supervision, by the Council of the League of Nations.

20
40 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

Obtaining of information through oral hearings results in a degree
of supervision more stringent than that implied in the system of
written petitions. Oral hearings were not permitted under the
system applied by the Council of the League of Nations. They were
expressly disallowed by it on repeated occasions. As will be sub-
mitted later on, that attitude of the Council must be viewed in the
light of the circumstances which explained its refusal to authorize
oral hearings. However, these circumstances, although they are
relevant to the more general issue now before the Court, do not
alter the fact that oral hearings found no place in the procedure of
supervision as applied under the Mandates System. I have little
doubt that this would have been the answer—in the nature of a
simple and obvious constatation—if that question had been asked
during the existence of the League of Nations, at the time of its
formal demise in 1946, or when the Advisory Opinion of the Court
was given in 1950.

Neither have I found it possible to rely to any substantial extent
on the view that although the Council of the League did not permit
and that although it expressly rejected the procedure of oral
hearings, it was entitled to grant oral hearings by virtue of its inherent
powers in the matter of supervision and that these powers passed
irom. the Council of the League of Nations to the General Assembly
of the United Nations in conformity with the Opinion of the Court
of 11 July 1950. Any devolution of powers in this respect could take
place only subject to the governing rule as laid down in that
Opinion, namely, that the degree of supervision by the General
Assembly should not exceed that applied under the Mandates
System. I find it difficult to accept as a substantial ground for the
present Opinion of the Court an interpretation which construes that
qualifying rule as referring not necessarily to the system which
actually applied but to one which could or might have been applied
in certain circumstances. The doctrine of implied powers of the
Council might, if resorted to, render meaningless—to a large
extent—the rule that there must be no excess of supervision. As the
Council of the League, in the exercise of its alleged inherent powers,
could introduce any means of supervision not patently inconsistent
with the mandate, no means of supervision thus introduced by the
General Assembly could conceivably be in excess of the supervision
“applied” under the Mandates System. I cannot accept any such
interpretation of the Advisory Opinion of 1950 which may go a
long way towards reducing its principal qualifying provision to a
mere form of words. The word ‘‘applied”’ in the qualifying passage,
quoted above, of the Opinion of 1950 means “actually’’ (and not
“potentially’’) applied just as the words “‘procedure followed in this
respect by the Council” mean the procedure as actually followed
and not as it might have been followed.

21
41 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

It may also be borne in mind that there is a distinct element of
unreality in relying, in this and in other matters, on the inherent
powers of the Council of the League. Such powers, if any, were
powers not of an ordinary legislature or executive proceeding by a
majority vote. They were powers of a body acting under the rule of
unanimity scrupulously observed. There was, as a matter of reason-
able estimate, little prospect of the Council, which included the
principal Mandatory Powers as its Members, decreeing by an unani-
mous vote the authorization of oral hearings which encountered the
emphatic opposition of these Powers. There is accordingly no
persuasive merit in the argument which relies on inherent powers
whose exercise hung on the slender thread of unanimity in circum-
stances such as these.

*
* *

While I am of the view that in normal circumstances the grant of

oral hearings to petitioners would result in exceeding the degree of
supervision as actually applied under the Mandates System and
that it would not conform with the procedure followed in this
respect by the Council of the League, I believe that both the excess
and the departure are of limited compass. This fact, although it
does not affect my answer to the more limited aspect of the question
here examined, has a bearing upon what I consider to be the proper
basis of the Opinion of the Court.
. With regard to degree of supervision, it is difficult to deny that
“oral hearings, as compared with written petitions, result to some
extent in exceeding the degree of supervision cbtaining under the
League of Nations. In sc far as oral hearings accompanied by a
detailed examination of petitioners add to the reality and the
effectiveness of the scrutiny of the conduct of the administering
authcrity—and it is difficult to deny that they do so-—they increase
the degree of supervision as compared with a system which knows
of no oral hearings of petitioners. It has been suggested that as
oral hearings may disclose the spurious or fraudulent nature of
some petitions, such hearings are to the advantage of the Mandatory
and that they do not therefore increase his obligations in the matter
of supervision. This argument I find unconvincing. It assumes that
fraudulent petitions are the rule, and not the exception.

Similar considerations apply to the question whether oral hearings
constitute a departure from the procedure obtaining under the
League of Nations. By and large, oral hearings before the Mandates
Commission were not admissible under the procedure of the League
of Nations and, in fact, they were never resorted to. On the face
of it, recourse to oral hearings would therefore constitute a departure

22
42 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

from the procedure of the Mandates Commission and the Council
of the League of Nations.

*
* *

Admittedly, the above findings ought to be qualified by reference
to certain factors which suggest that the departure consisting in
the admission of oral hearings is—although real—less radical than
appears at first sight. In the first instance, although the Mandates
Commission, in compliance with the attitude of the Council of
the League, did not grant oral hearings, that practice was not
expressive of its view of the usefulness and of the necessity, in
some. cases, of relying on that procedure. The record shows that
the Mandates Commission felt itself free to approach the Council
on future occasions with a view to obtaining a modification of
its attitude. Secondly, although the Commission as such did not
grant oral hearings, its members and its Chairman, in their indi-
vidual capacity, did in fact grant oral hearings to petitioners in
private interviews outside the meetings of the Commission.
Although subsequently some fine psychological distinctions were
made between the minds of the miembers of the Commission as
influenced outside its meetings and as formed inside the Commis-
sion, the reality of that distinction is limited. Thirdly, the refusal
of the Council of the League of Nations to authorize oral hearings
did not bear any mark of finality. In stating repeatedly that there
was no reason, on the occasions before it, to depart from the
previous practice, the Council left the door open for a modification
of its practice in exceptional circumstances. It is not certain to
what extent such possible modifications included the admissibility
of oral hearings. In the report accompanying the Resolution
approved by the Couneil en the last occasion when it declined
to authorize oral hearings, it was stated that if in any par-
ticular circumstances it should be impossible for all the necessary
information to be secured with the assistance of the Mandatory
Power, the Council could “decide on such exceptional procedure
as might seem appropriate and necessary in the particular circum-
stances’. (Report approved on 7th March 1927.) It is possible
—we cannot put it higher than that—that, having regard to the
circumstances which brought about the Resolution, the Council,
in referring to ‘‘such exceptional procedure”, was referring to
oral hearings. The particular situations, referred to in the Reso-
lution, may fairly be assumed to arise when, owing to an attitude
of total non co-operation on his part, no assistance whatsoever is
forthcoming from the Mandatory. Fourthly, it appears from the
replies which the Mandatory Powers gave in 1926 and in which
they rejected the principle of oral hearings that one of the main
reasons for their attitude was the assumption of the continuing
co-operation and assistance on the part of the Mandatory. It is

23
43 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

noteworthy that throughout the existence of the League of Nations
there were no instances of a Mandatory Power refusing to supply
information with regard to a complaint brought before the Man-
dates Commission. (In the case of the Bondelzwarts rebellion,
which has been referred to as an instance of that nature, although
the Government of South Africa refused to accept and comment
on a report of a local commission of enquiry, the South African
administrator of the territory in question was questioned at length
by the Mandates Commission in the presence of the South African
representative and submitted a detailed memorandum on the
subject of the complaint (Permanent Mandates Commission, Minu-
tes of Third Session, 1923).)

When, therefore, it is said that oral hearings did not exist under
the League and that recourse to them by the Committee on South
West Africa would be a departure from that practice, this state-
ment-—although strictly true—is a simplification of the situation.
This is so not, only because the exclusion of the oral hearings was
less rigid than cursory examination seems to indicate. This is so
mainly because the exclusion of oral hearings was a practice
adopted within the orbit of the normal operation of other aspects
of the machinery of supervision. These have now ceased to operate
in consequence of the attitude adopted by the Union of South Africa.
To put it in different words, the departure from the legal procedure
involved in the system of oral hearings is substantial only if viewed
against the background of the situation as it, obtained during
the existence of the League when reports and petitions were
regularly transmitted by the Mandatory. The departure is less
drastic when viewed in the light of the cessation of that system as
the result of the attitude of non co-operation as adopted by South
Africa. For this reason there is no warrant for treating the practice
under the League of Nations as being so unequivocal and decisive
as to rule out all other factors of a legal or practical nature.

*
* +

The above considerations do not decisively affect my answer to
the general question whether oral hearings are consistent with the
Court’s Opinion of x950. That question, when answered in the
abstract—.e., without reference to the existing situation underlying
the request for the Advisory Opinion—must be answered in the
negative. However, as already explained, it is not open to the Court
to confine itself to an answer in the abstract. For this reason these
considerations are of some indirect importance for the specific ques-
tion aë-to whether oral hearings are consistent with the Opinion of
1950 having regard to the actual situation in respect of the territory
of South West Africa.

24
44 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

NI

As stated, if the Court were not confronted with a situation
created by the attitude of the Government of South Africa and if it
were merely called upon to reply in the abstract to the question put
to it, [ would feel bound to answer that the grant of oral hearings
constitutes a sufficient addition to the degree of supervision and
that it departs sufficiently from the procedure obtaining under the
League of Nations to bring it within the two restrictive clauses,
referred to above, of the Opinion of 11 July 1950. However, this is
not the situation with which the Court is faced. The Court is now
called upon to answer not an abstract question, but—primarily—
the question as to the consistency of oral hearings with its Opinion
of 11 July 1950 in a situation in which the two positive dispositions
of that Opinion for securing the international supervision of the
Territory have become inoperative. These are the provisions, repeat-
edly affirmed in the Opinion, referring to the obligation of the Man-
datory Power to submit annual reports and to transmit petitions
from the inhabitants of the Mandated Territory. They are the basic
provisions whose place as such must be kept in mind. For this
reason any preoccupation with the two limitative clauses of the
Opinion ought not to be allowed to overshadow its main purport.
There has been a tendency to describe these limitative clauses as.
the basic provisions of the Opinion of 11 July 1950. Any such
emphasis distorts that Opinion.

*
x *

It is submitted that in answering the question put to it against.
the background of the fact that the two basic provisions of the
operative part of its Opinion of 1950 are in abeyance owing to the
attitude adopted by the Union of South Africa, the Court must be
guided by established principles of interpretation and the appli-
cable general principles of law.

In the first instance, in accordance with a recognized principle
of interpretation, its Opinion of 11 July 1950 must, like any other
legal text, be read as a whole. It must be read as a comprehensive
pronouncement providing for the continuation of the administration
and the continued supervision, by the United Nations, of the admin-
istration of South West Africa as a Mandated Territory. All other
dispositions, injunctions and qualifications of the Opinion of 11 July
1950 must be regarded as subservient to that overriding purpose.
The principal means for fulfilling that purpose—namely, annuai
reports supplied by the Mandatory and written petitions trans-
mitted, commented upon and explained by him before the super-
vising body—which were in operation under the Mandates System

25
45 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

are now in abeyance owing to the attitude adopted by the Union of
South Africa. If the Opinion of 11 July 1950 is read as a whole,
then it is impossible, without destroying its effect, to maintain fully
and literally provisions qualifying the operation of a system whose
main characteristics have become inoperative. It seems unreason-
able to uphold fully and literally the limitations of a rule after the
possibility of giving effect to the rule itself has disappeared. To do
that is to elevate the exception into a rule and to reduce the govern-
ing rule to a nullity. A court of law cannot give its sanction to any
such simplification of logic. Neither can it avoid its judicial duty
by declaring that only a political or legislative body is competent
to resolve the conflict which has arisen, as the result of the action of
a party, between the overriding purpose of the instrument and its
individual provisions and limitations. To resolve that conflict, in
the light of the instrument as a whole, is an essential function of a
judicial tribunal.

In particular, if we act on the principle that the Opinion of
11 July 1950 must be read and interpreted as a whole, then it is
necessary to apply that principle to the interpretation of that clause
of that Opinion which Javs down that the degree of supervision must
not exceed that obtaining under the Mandates System. That clause,
properly interpreted, does not rigidly and automatically apply to
each and every aspect of supervision. If, owing to the attitude of
the Government of South Africa, the degree of supervision as
applied under the Mandates System is in danger of being severely
reduced with regard to the principal aspects of its operation, it is
fully consistent with the Opinion of the Court of 11 July 1950
that in some respects that supervision should become more stringent
provided that it can be said, in reason and in good faith, that the
total effect is not such as to increase the degree of supervision as
previously obtaining. It is in accordance with sound principles of
interpretation that the Court should safeguard the operation of its
Opinion of 11 July 1950 not merely with regard to its individual
clauses but in relation to its major purpose. This is, in the present
context, the meaning of the principle that that Opinion must be
interpreted as a whole. The question is not whether the admission
of oral hearings of petitioners implies an excess of supervision
with regard to this particular means of supervision. The decisive
question is whether, owing to the situation brought about by the
Union of South Africa, cral hearings of petitioners would result in
an excess of supervision as a whoie. It may be admitted that the
procedure of oraj hearings of petitioners connotes in itself a degree
of supervision of a stringency greater than that obtaining in the
matter of petitions under the Mandates System. But if, as the
result of the attitude of the Union of South Africa, the degree

26
46 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

of supervision is substantially reduced in other respects, then the
total effect of the departure here contemplated will not be such
as to result in exceeding the degree of supervision as a whole. On the
contrary, however effective oral hearings of petitioners may be,
they are unlikely to restore to the procedure of supervision the
effectiveness of which it is being deprived as the result of the attitude
of non co-operation on the part of the Union of South Africa. Thus
viewed, the authorization of oral hearings is no more than a specific
application of the principle that a legal text must be interpreted as
a whole.

+
* *

The second principle of law of general import in the present
case is connected with the nature of the régime of the territory
of South West Africa as declared in the Opinion of 11 July r950.
Inasmuch as that Opinion laid down, by reference to the Covenant
of the League of Nations and the Charter of the United Nations,
the status of South West Africa—a régime in the nature of an
objective law which is legally operative irrespective of the conduct
of the Union of South Africa—that status must be given effect
except in so far as its annlication is rendered impossible, in terms
of its general purpose, having regard to the attitude adopted by
the Union. To that extent there are permissible such modifications
in its application as are necessary to maintain—-but no more—
the effectiveness of that status as contemplated in the Court’s
Opinion of 1950. It is a sound principle of law that whenever a
legal instrument of continuing validity cannot be applied literally
owing to the conduct of one of the parties, it must, without
allowing that party to take advantage of its own conduct, be
applied in a way approximating most closely to its primary object.
To do that is to interpret and to give effect to the instrument—
not to change it.

Consequently, there can be no question here of the Union of
South Africa having been divested, owing to the attitude adopted
by her, of any safeguards which the Opinion of 11 July 1950
provided in her interest as the Mandatory with the view to not
increasing her obligations. No countenance can be given to the
suggestion that, as the result of the attitude adopted by South
Africa, the régime as established by that Opinion of the Court
is liable to changes—except in pursuance of the principle that
that régime as a whole must be and remain effective. The Opinion
of 11 July 1950 has been accepted and approved by the General
Assembly. Whatever may be its binding force as part of inter-
national law-—-a question upon which the Court need not express
a view—it is the law recognized by the United Nations. It continues
to be so although the Government of South Africa has declined to

27
47 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

accept it as binding upon it and although it has acted in disregard
of the international obligations as declared by the Court in that
Opinion.

*
* +

At the same time, and for the same reasons, in so far as the
Opinion of 1950 is relied upon for the purpose of upholding literally
all the safeguards and restrictions formulated in the interest of
the Mandatory, it must, like any other legal instrument, be inter-
preted reasonably and in accordance with legal principle. The
jurisprudence of the Court in the matter of treaties and otherwise
provides by analogy some useful instruction in this respect. In
the fifteenth Advisory Opinion on the Jurisdiction of the Courts
of Danzig, the Court formulated the principle that a State cannot
avail itself of an objection which would amount to relying on
the non-fulfilment of an obligation imposed on it by an international
engagement (Series B, No. 15, p. 27). It is not suggested that these
principles are directly germane or applicable to the present case.
For this is not the case of a treaty—although the Opinion of
ir July 1950 did no more than to formulate a régime resulting
from two multilateral conventional instruments, namely, the
Covenant of the League of Nations and the Charter of the United
Nations. Neither do I suggest that this is technically a case of
estoppel—though there is a measure of contradiction, reminiscent
of situations underlying estoppel, in the fact that an instrument
repudiated by a Government is being invoked for the benefit
of that Government. (While the Government of South Africa did
not participate in the present proceedings before the Court, in
the Fourth Committee of the General Assembly of 1955 it opposed
oral hearings in reliance on the Advisory Opinion of 11 July
1950 (Official Records, Fourth Committee, 500th Meeting, 8 No-
vember 1955, p. 182).) Finally, I do not attach any decisive
importance to the possible submission that this is an instance of
a Government claiming to benefit from its own wrong by declining
to supply and transmit information which, according to the Opinion
of 1x July 1950, it is legally bound to supply and transmit and
at the same time resisting the contemplated effort to obtain alter-
native information. For it may not be easy to characterize pre-
cisely in legal terms a situation in which South Africa declines.
to act on an Advisory Opinion which it was not legally bound to
accept but which gave expression to the legal position as ascer-
tained by the Court and as accepted by the General Assembly.

Nevertheless, the above considerations are not wholly extraneous
to the case now before the Court. For these are not technical rules
of the law of contract or treaties. They are rules of common sense

28
48 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

and good faith. As such they are relevant to all legal instruments,
of whatsoever description, inasmuch as their effect is not to permit
a party which repudiates an instrument to rely literally on it—or
have it invoked for its benefit—in a manner which renders the
fulfilment of its purpose impossible. In particular, these principles
are relevant to the question—which ought not to remain unans-
wered—as to the legal basis of a judicial decision which by way of
interpretation substitutes a measure of supervision or an act of
performance for one repudiated or frustrated by the party affected
by the instrument in question. What, apart from the general prin-
ciples of interpretation as set out above, is the authority for the
proposition that the Court may replace one means of supervision
by another, not previously authorized—nay, expressly disallowed ?
This, it may be objected, is not the way in which courts normally
proceed in the matter of contracts between individuals (though in
many countries courts, when confronted with a situation in which
a substantive provision of the instrument governing succession is
in danger of being frustrated owing to an obscurity of expression
or an event subsequently arising, will vary the original disposition
in such a way as to make it approximate so far as possible to the
general intention of its author. It will be noted that the supervision
by the United Nations of the mandate for South West Africa
constitutes the most important example of succession in interna-
tional organization).

However, this is not a case of a contract or even of an ordinary
treaty analogous to a contract. As alreadv pointed out, this is a
case of the operation and application of multilateral instruments,
as interpreted by the Court in its Opinion of 11 July 1950, creating
an international status—an international régime—transcending a
mere contractual relation (1.C./]. Reports 1950, p. 132). The
essence of such instruments is that their validity continues notwith-
standing changes in the attitudes, or the status, or the very survival
of individual parties or persons affected. Their continuing validity
implies their continued operation and the resulting legitimacy of
the means devised for that purpose by way of judicial interpreta-
tion and application of the original instrument. The unity and the
operation of the régime created by them cannot be allowed to fail
because of a breakdown or gap which may arise in consequence of
an act of a party or otherwise. Thus viewed, the issue before the
Court is potentially of wider import than the problem which has
provided the occasion for the present Advisory Opinion. It is just
because the régime established by them constitutes a unity that,
in relation to instruments of this nature, the law—the existing

‘law as judicially interpreted—finds means for removing a clog or
filling a lacuna or adopting an alternative device in order to prevent
a standstill of the entire system on account of a failure in any
particular link or part. This is unlike the case of a breach of the

2G
49 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56}

provisions of an ordinary treaty—which breach creates, as a rule,
a right for the injured party to denounce it and to claim damages.
It is instructive in this connection that with regard to general
texts of a Jaw-making character or those providing for an inter-
national régime or administration the principle of separability of
their provisions with a view to ensuring the continuous operation
of the treaty as a whole has been increasingly recognized by inter-
national practice. The treaty as a whole does not terminate as the
result of a breach of an individual clause. Neither is it necessarily
rendered impotent and inoperative as the result of the action or
inaction of one of the parties. It continues in being subject to
adaptation to circumstances which have arisen.

IV

It is now necessary to enquire to what extent the situation with
which the General Assembly—and the Court—are confronted call
for and permit the application of the principles of law as here
outlined. To what extent has the refusal of the Union of South
Africa to submit annual reports and to transmit and comment
on written petitions in conformity with the obligations established
in the Opinion of 11 July 1950, created a gap so serious in the

                                                   

ciples—to render legitimate alternative sources of information not
exceeding the total degree of supervision envisaged in that Opinion ?
These principles are that the Opinion of 1956 must be read as
a whole : that it cannot be deprived of its effect by the action of
the State which has repudiated it ; and that the ensuring of the
continued operation of the international régime in question is a
legitimate object of the interpretative task of the Court.

Having regard to the non co-operation of the Mandatory, what
is the position in the matter of the sources of information available
to the supervising agency and indispensable for the proper working
of the system of supervision and the implementing of the Opinion
of the Court of 11 July 1950?

In the first instance, the annual report of the Mandatory, as
provided by the Opinion of the Court of 1950 and as forming an
integral part of the procedure of the League of Nations, has
disappeared. It has been replaced by a conscientious and well-
documented volume prepared by the Secretary-General and
entitled ‘Information and Documentation in respect of the Ter-
ritory of South West Africa’ (such as in Doc. A/AC 73 L 3; Doc.
A/AC 73/L 7). That volume provides, to a considerable extent,
the substance of the report which the Committee on South West
Africa submits to the General Assembly. But this is not a docu-
ment in the same category as a report submitted by the Man-

30
50 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

datory and explained by it point by point, if necessary, at the
meetings of the Committee. The supervising authority is thus
deprived of an authentic source of information which is one of
the two main pillars of the system of supervision. There is a gap
here and a resulting diminution of the degree of supervision as
previously existing and as envisaged by the Court in its Opinion
of 1950. It is consistent with that Opinion to interpret it in a
manner which authorizes the filling of that gap—provided that
the result is not to increase the total degree of supervision of the
system as a whole.

The second main source of information which forms an impor-
tant part of the system of supervision and to which the Opinion
of the Court of 1950 refers in passages of particular emphasis
are petitions sent by the inhabitants of the administered ter-
ritory. Under the League of Nations only petitions in writing
were admissible. These, when supplemented by the observations
of the Mandatory and the explanations supplied by him in the
course of the proceedings of the supervising organ, are a weighty
instrument of supervision and an important factor in the formation
of the judgment of the supervising authority. As the result of
the attitude of non co-operation adopted by the Union of South
Africa, the efficacy of that source has been substantially reduced.
The Mandatory, who is absent from the meetings of the Committee,
provides no comment of his own and does not assist the super-
visory body by explanations supplied at its request during or
subseqüent to its meetings. Moreover, the Mandatory has declined
to transmit petitions submitted by the inhabitants of the admin-
istered territory. If the procedure of the Mandates Commission
were adhered to in this respect, it is difficult to see how written
petitions from the inhabitants of the territory could come at all
before the Committee on South West Africa. That Committee has
now adopted a deliberate change in the procedure obtaining under
the Mandates System. The rules of procedure as adopted in 1923
by the League of Nations provided that petitions by communities
or sections of the population of mandated territories shall be
sent to the Secretariat of the League through the mandatory
governments concerned and that any petitions received by the
Secretary-General of the League through any channel other than
the mandatory government should be returned to the signatories
with the request that they should re-submit the petitions in accor-
dance with the above procedure. As the Government of South
Africa has refused to transmit the petitions thus received, the
Committee on South West Africa has provided in its Provisional
Rules of Procedure—Rule 26—that on receipt of a petition the
Secretary-General shall request the signatories to submit the
petition to the Committee through the Government of South
Africa but that if, after a period of two months, the petition has
not been received through the Government of South Africa, the Com-

31
51 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

mittee shall regard the petition as validly received. It is also
provided that the Committee shall subsequently notify the Govern-
ment of South Africa as to the conclusions it has reached on the
petition. It does not appear that objection has been raised against
that particular—and important—departure from the procedure
obtaining under the Mandates System.

However, although thus made available to the supervising organ,
the written petition no longer fulfils the same function and no longer
partakes of the same effectiveness as written petitions examined in
the presence and with the co-operation of the Mandatory. Itisin
the nature of ex parte information which may or may not be capable
of verification. This does not mean that the written petition examin-
ed without the assistance of the Mandatory is without value or
that it can never provide a basis for the conclusions of the super-
vising Committee. But it is clear that it is not the same thing as and
that it is a lesser thing than written petitions within the framework
of a machinery operating with the participation of the Mandatory.

*
+ +

The interpretation, in this matter, of the Opinion of the Court
of 11 July 1950 is thus confronted with the fact that owing to the
attitude of South Africa the potency of the two principal instruments
of supervision is substantially reduced and that other means, not
fundamentally inconsistent with that Opinion, must be found in
order to give effect to its essential purpose. The crucial question
which the Court has now to answer is: Are oral hearings one of these
means ? Are they truly necessary and effective for filling the gap
that has arisen ? Do they secure the reality of the task of super-
vision otherwise reduced below the level contemplated by and under-
lying the Opinion of 1950 ? I am of the view that, in the circumstan-
ces, they fulfil that purpose. Oral hearings contribute one of the
tangible elements of Supervision which otherwise—i.e., in the
absence of other means 0 iS i
of unreality. Undoubtedi “the information rec ved thocgt en
hearings may b y ation received through oral

y be exaggerated, false and misleading. Oral hearings
may be abused by fanatics and seekers for self-advertisement. But
these difficulties and dangers are also present, and less capable of
correction, in the case of written petitions—especially when examin-
ed in the absence of the Mandatory. Moreover, it is clear that the
importance of oral hearings increases in proportion as the effect-
iveness of the other instruments of supervision has been reduced as
the result of the attitude of the Union of South Africa. If the United
Nations were not confronted with the refusal of the Union of South
Africa to abide by its obligations as a Mandatory in conformity
with the Opinion of the Court of 1950 and if there remained, in their
full effectiveness, the other instruments of supervision therein

32
52 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

provided, then the advantages of oral hearings, considerable as
they may be and though being, according to some, in keeping with
the recognition within the United Nations of the right of oral
hearing as a corollary of the fundamental right of petition, would
be no more than an improvement on the existing machinery of
supervision. They would not be essential to it. In fact, being in the
nature of an excess of supervision as it existed under the League
of Nations, they would be contrary, on that account, to the Opinion
of 1950. But this is not the position with which the Court is confront-
ed. The Court is not here called upon to express a view on the con-
troversial question of the merits of oral hearings in general. The
question before it is the necessity for oral hearings in a situation
amounting to a substantial drying up of other sources of information.

There is therefore little force in the argument that, after all,
oral hearings are not the only source of information. Admittedly,
they are not. There are other sources. In particular, written peti-
tions are still available. However, if the effectiveness of these
available means has become drastically reduced owing to the
attitude of the Mandatory, then it is open to the Committee on
South West Africa, as a matter of effectiveness of the instrument
which it has to apply, to fulfil that duty by other means.

It may be objected that oral hearings in the absence of the
Mandatory are a procedure which amounts to passing of judgment
in default upon that authority in its absence and that for that, if no
other, reason it constitutes a particularly flagrant excess of super-
vision. But is that so ? When the Committee on South West Africa
examines written petitions in the absence of the Mandatory, that
procedure may also be said tu amount to passing of judgment by
default. The Committee simply informs the Government of South
Africa of its conclusions. But it has not been denied that the Com-
mittee is entitled to do so and that the rule of procedure which it
has adopted for that purpose is in accordance with the Opinion
of the Court of 1x July 1950. Moreover, when the supervising author-
ity hears petitioners in person it has the opportunity of checking
and verifying their statements by a direct and efficacious method
which is not available when written petitions are examined in the
absence of their authors.

This, then, is the principal question before the Court. Is the
need for oral hearings real? If permitted, would they, in the
situation before the Court, contribute to exceeding the total degree
of supervision as circumscribed in the Opinion of the Court of 1950 ?
For it is only under the following two conditions that oral hearings
of petitioners can be held to be consistent with that Opinion: the
need for them must be real in terms of implementing the two

33
53 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

basic provisions of that Opinion of the Court ; secondly, they must
not add to the degree of supervision in such a way that in the
aggregate it becomes more stringent than under the League of
Nations. Oral hearings of petitioners would not be permissible if
they were attempted not because of that real need but as an expres-
sion of the disapproval of the attitude of South Afri€éa. Any stich
innovation implying that the Opinion of 1950 has lost its regulating
and restraining force would not be permissible. The Opinion of
1050 is not a treaty whose provisions can be discarded for the
reason that South Africa has declined to comply with them. It gives
expression to an objective legal status recognized by the United
Nations and it must be acted upon. But it must be acted upon
in a reasonable—and not in a one-sided and literal—manner.

My conclusion is, therefore, that there is a true need for oral
hearings in order to supplement sources of information which have
become incomplete in consequence of the attitude of the Union of
South Africa and that, if adopted, they would not result in exceeding
the total degree of supervision as laid down in the Opinion of
11 July 1950. This being so, they must be held to be consistent with
that Opinion. They would be so consistent even if the Opinion of
11 July 1950 were in absolute terms, namely, if it did not contain
the qualification “‘as far as rossible”.

V

In view of the preceding observations I need only refer briefly tc
the second qualifying clause of the Opinion of 11 July 1950, namely,
that ‘‘the degree of supervision ... should conform as far as possible
to the procedure followed in this respect by the Council of the
League of Nations”. The expression “‘as far as possible” is a form
of words of pronounced elasticity. Its interpretation is a matter of
degree. It is “possible” for a system of supervision to continue
without reports of the Mandatory, without written petitions accom-
panied by his comments and explanations, without the represen-

atives of the latter being present at the meetings of the super-
visory organ, and without oral hearings filling the gap which has
thus arisen. But that would not be a supervision as contemplated
by the Opinion of 1950. It would be a supervision falling short not
only of the assumption of effectiveness which underlay that Opin-
ion of the Court, but also of what must be regarded as a reasonable
measure of effectiveness. It has been suggested that the Committee
would meet with no difficulty if it were to abstain from oral hearings
of petitioners. Admittedly, there is as a rule no difficulty encoun-
tered by doing nothing or little, but this is hardly a reasonable
standard by which to gauge the fulfilment of the task of the super-
vising authority. There is no occasion to go to the extreme length

34
54 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

in thus interpreting away the requirements of satisfactory super-
vision in deference to a persistent attitude of non co-operation on
the part of the Mandatory. There is no general interest involved in
weakening the system of supervision so considerably below the
level contemplated in the Opinion of 1950. For these reasons I find
no difficulty in accepting the view that the saving expression ‘‘so
far as possible’ can properly be relied upon in this case so as to permit
oral hearings of petitioners. I cannot accept the argument that the
expression ‘‘as far as possible” should be reduced to insignificance
for the reason that the Opinion of 1950 intended to crystallize the
evhstantive and procedural status quo as it then existed. Reasons
have been given above why there is no merit in the view that the
Court ought to lend its authority to the continued and unaltered
maintenance of that status guo by upholding the two qualifying
clauses of its Opinion of 1950 after the two basic provisions which
it thus qualified have ceased to be operative as the result of the
attitude of the Mandatory.

There is one ;-unt which requires some explanation in this
connection. In its Opinion of 7 June 1955 on the Voting Procedure,
the Court, in explaining the expression “as far as possible” as being
“designed to allow for adjustments and modifications necessitated
by legal or practical considerations” (at p. 77)—an explanation
which fully covers the issue now before the Court—seemed to give
a restricted scope to that expression. It explained that phrase as
“Indicating that in the nature of things the General Assembly,
operating under an instrument different from that which governed
the Council of the League of Nations, would not be able to follow
precisely the same procedures as were followed by the Council”
(ibid.). It might thus appear that the Court was limiting the opera-
tion of the “as far as possible” principle to the exigencies of the
Charter and of the procedure of the General Assembly. It is not
believed that this is so. In the case of the Voteng Procedure the
Court was concerned with this particular aspect of the question and
it was therefore natural that its reasoning should have concentrated
on that issue. There is no reason to assume that it intended to limit
generally. the apparent cornprehensiveness of the clause “as far as
possible”. Similar considerations. apply to those passages of the
Opinion of 1955 in which the Court attached importance to stating
that the expression ‘‘degree of supervision”, inasmuch as it related
to the “measure and means of supervision” and to ‘the means
employed by the supervisory authority in obtaining adequate
infermation”’, should not be interpreted as relating to procedural

35
55 SEP. OP, SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

matters (at p. 72). The correct view is that the issue of oral hearings
is both a question of substantive supervision and of procedure. It is
clear that a procedural measure may decisively affect the rights and.
obligations of the parties. There would be a disadvantage in basing
the Judgments and Opinions of the Court not on legal considera-
tions of general application but on controversial technicalities and
artificial classifications.

VI

There remains the question whether, assuming that there has
been created a real gap in the system of supervision and that oral
hearings may be instrumental to some extent in filling that gap,
the consistency of oral hearings with the Opinion of 11 July 1950
can be ascertained by way of judicial interpretation or whether it
can only be decreed, by way of legislative change, by the General.
Assembly. This question, it is believed, must be answered affir-
matively in the light of the general legal considerations outlined
above.

There are three possible methods of approach for a court of law
confronted with a situation such as the present, namely, that of
a party refusing to recogni:> or to act upon a legal instrument which
purports to express the legal obligations of that party and whose
validity must, as in the present case, be regarded as continuing :

(x) It is possible to hold that, even if that party refuses to be
bound by any of the obligations or limitations of the legal instru-
ment in question, the other party—in this case the United Nations
and the Committee on South West Africa are the other party—
must fulfil literally and abide by all the restraining provisions
enacted for the benefit of the recalcitrant party even if such one-
sided application results in reducing substantially the effectiveness
of the instrument. Any such method I consider to be unsound.

(2) The second method is to assert that, as the legal instrument
in question has been repudiated by one party, a new factual and
legal situation has arisen in which the other party is free to act
as it pleases and to disregard all the restraints of the instrument.
This, I believe, is not the view which the Court can properly
adopt. The Opinion of 1950 continues to be the law. It established
—or recognized—a legal status of the Territory. It is the law
binding upon the Committee for South West Africa.

(3) The third possibility, which appears to me most appropriate
as a legal proposition and in accordance with good faith and
common sense, is to interpret the instrument as continuing in
validity and as fully applicable subject to reasonable re-adjust-

36
56 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

ments calculated to maintain the effectiveness, though not more
than that, of the major purpose of the instrument.

Similarly, it is in the light of the general principle as thus stated
that there must be considered the contention that if as the result
of the attitude of South Africa and the situation which has thus
arisen it is necessary to effect changes in the Opinion of the Court
of 11 July 1950, such changes must be accomplished by the
General Assembly and not by the Court. For it would appear
that that argument begs the question. The Court, in finding that
oral hearings are consistent with its Opinion of 11 July 1950, is
not changing the law as Jaid down in that Opinion. It interprets
it in accordance with good sense and sound legal principle. This
in fact was the method which the Court followed in its Opinion
of 1x July 1950, when it was called upon to interpret the relevant
clauses of the Covenant of the League of Nations and of the Charter
of the United Nations. In answering the question as to the existing
international iegal position of South West Africa it applied the
relevant international instruments in so far as this was possible.
It did not change the law as contained therein. The essence of
that Opinion was that the Court declined to apply literally the
legal régime which it was called upon to interpret. It declined
to admit that the continuity of the mandatory system meant
necessarily that only the League of Nations—and no one else—
could act as the supervising authority. On the face of it, the
Opinion, inasmuch as it held that the United Nations must be
substituted for the League of Nations as the supervisory organ,
signified a change as compared with the letter of the Covenant.
Actually, the Opinion did no more than give effect to the main
purpose of the legal instruments before it. That is the true function
of interpretatior.. The Opinion gave effect to the existing law in a
situation in which otherwise its purpose, as the Court saw it,
would have been endangered. This is essentially the situation
with which the Court is confronted in the present case.

There is one further consideration which must be borne in
mind in relation to the suggestion that although the Court
cannot declare or:i hearings of petitioners to be consistent with
its Opinion of 1950, the General Assembly—and the General
Assembly only—has the power to do so. The Preamble to the
request for the present Opinion begins as follows : “The General
Assembly, having been requested by the Committee on South
West Africa to decide whether or not the oral hearing of petitioners
on matters relating to the territory of South West Africa is admis-
sible before that Committee...” The Court is requested to advise
the General Assembly whether, as a matter of law embodied in
the Opinion of the Court of 1x July 1950, the General Assembly
is entitled to decide that oral hearings are admissible. In view of
this, it is hardly possible for the Court to give a negative answer
to the question put to it and to say—or imply-—that if any change

37
57 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

is required as the result of the attitude of South Africa then that
change must be effected by the General Assembly and not the
Court. For this is the very question which the Court has been
asked to answer. It is not possible for the Court to say that it
would be contrary to the Opinion of 11 July 1950 for the General
Assembly to authorize oral hearings and at the same time to say,
or imply, that the General Assembly may do it. If the General
Assembly had felt at liberty to authorize oral hearings regardless
of whether such authorization is consistent with the Opinion of
11 July 1950 or not, it would have hardly found it necessary to
request the Court to give the present Advisory Opinion. This
being so, the Court could not, in the present case, renounce its
legitimate function on the ground that the appropriate result
can be achieved by the legislative action of the political organ.
Reluctance to encroach upon the province of the legislature is a
proper manifestation of judicial caution. If exaggerated, it may
amount to unwillingness to fulfil a task which is within the orbit
of the functions of the Court as defined by its Statute. The Court
cannot properly be concerned with any political effects of its
decisions. But it is important, as a matter of international public
policy, to bear in mind the indirect consequences of any pronounce-
ment which, by giving a purely literal interpretation of the Opinion
of 11 July 1950, would have rendered it impotent in face of obstruc-
tion by one party.

In fact, from whatever angle the request for the present Advisory
Opinion is viewed, a substantive answer to it seems indicated by
reference to general legal considerations such as outlined in this
and in the preceding parts of this Separate Opinion. This applies
also to that part of the Opinion in which I have come to the conclusion
that oral hearings of petitioners would—apart from the situation
actually confronting the United Nations—be inconsistent with the
Opinion of 1x July 1950 inasmuch as they depart from the system
which obtained under the League of Nations. But, as explained,
that system was predicated on the fulfilment by the Mandatory
of his obligations in the matter of reports and petitions. As the
result of the attitude now adopted by the Union of South Africa,
that assumption no longer applies. The maxim cessante ratione
cessat lex ipsa is a trite legal proposition. This circumstance does
not affect the propriety and the necessity of its judicial application.

* * *

It is necessary in this connection to refer to the apparent incon-
sistency between the view which is put forward in this Separate
Opinion (and which in effect underlies the present Opinion of the
Court) and that on which the Court seems to have based its Opinion

38
58 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

of 18 July 1950 on the Interpretation of the Peace Treaties (Second
Phase). In the latter case the Court declined to hold that the
failure, contrary to their international obligations, of certain
States to appoint representatives to the Commissions provided by
the treaties in question for settling disputes justified some alter-
native method of appointment not contemplated by these treaties.
As in the present case, the conduct of the States in question had thus
created a gap—in fact, a breakdown—in the operation of the system
of supervision contemplated by the treaties. Yet the Court refused
to admit the legality of an alternative method designed to remedy
the situation. It said:

“The failure of machinery for settling disputes by reason of
the practical impossibility of creating the Commission provided
for in the Treaties is one thing; international responsibility is
another. The breach of a treaty obligation cannot be remedied
by creating a Commission which is not the kind of Commission
contemplated by the Treaties. 1t is the duty of the Court to inter-
pret the Treaties, not to revise them.” (I.C.J. Reports 1950, p. 229.)

The resemblance of the two cases is as striking as the apparent
discrepancy between the present Opinion of the Court and that in
the case of the Interpretation of the Peace Treaties. In view of
this it is appropriate and desirable to state the reasons, if any,
for this seeming departure from a previous Opinion. Without
expressing a view as to the merits of the Opinion of the Court on the
Interpretation of the Peace Treaties, I consider that, in fact, the
two cases are dissimilar in a vital respect. The clauses of the Peace
Treaties of 1947 relating to settlement of disputes were, as shown
in their wording and the protracted history of their adoption,
formulated in terms which clearly revealed the absence of agreement
to endow them with a full measure of effectiveness-—including
safeguards to be resorted to in the event of the failure of one of the
parties to participate in the procedure of settlement of disputes.
This was a case in which the application of the principle of effec-
tiveness in the interpretation of treaties found, in the view of the
Court, a necessary limit in the circumstance that the parties had
failed—not accidentally, but by design—-to render them fully effec-
tive. This is not the position in the present case when the Court is
confronted with the interpretation of provisions concerning a régime
in the nature of an international status of established and conti-
nuous operation ; provisions in relation to which the Court, in the
Opinion of 11 July 1950 and that of 7 June 1955 on Voting Procedure,
affirmed in emphatic language the necessity of securing the unim-
peded and effective application of the system of supervision in
accordance with the fundamental provisions of the Covenant and
the Charter ; and with regard to which it qualified the notion of
any literal and rigid continuity of the Mandates System by making
it obligatory only ‘so far as possible’’—-an expression expressly

39
59 SEP. OP. SIR HERSCH LAUTERPACHT (OPIN. I VI 56)

“designed to allow for adjustments and modifications necessitated
by legal or practical considerations” ([.C. J. Reports 1955, p. 77).

This being so, the present Advisory Opinion of the Court seems
to be fully in accordance with its previous practice of interpreting
treaties and other international instruments in a manner calculated
to secure their effective operation. For this reason, subject to
some doubts as to the formulation of the operative part of the
Opinion and as to some aspects of its reasoning such as the extent
of the reliance on the implied powers of the Council of the League of
Nations, I have no hesitation in concurring in the Opinion of the
Court.

(Signed) H. LAUTERPACHT.

40
